Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE

Allowable Subject Matter

1.  	The following is an Examiner’s statement of reasons for allowance: 

The prior arts of record teaches the concept of “PDU session release message”, however, the prior arts of record, either singularly or in combination, do not disclose or suggest receiving a message, from the same device that “PDU session release message” was sent to, that indicates “the release of PDU session”, including “an ID of the device” from which the request was sent, a selected “SMF” device.  This specific feature, in combination with other claimed features, makes independent claims 1, 6, 11, and 16 novel.

Claims 2-4, 7-9, 12-14, 1-19, and 21-24  are also allowed for their dependence on independent claims 1, 15.

Conclusion
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830. The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 




/MAJID ESMAEILIAN/ 
Examiner, Art Unit 2477

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477